 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (775) 784-5369/Fax
 6   Kate_Berry@fd.org

 7   Attorney for HASEEB MALIK

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                               Case No. 3:18-CR-077-MMD-WGC

12                  Plaintiff,                               STIPULATION TO EXTEND TIME
                                                             TO FILE REPLY TO
13          v.
                                                             GOVERNMENT’S RESPONSE IN
14   HASEEB MALIK,                                           OPPOSITION TO DEFENDANT’S
                                                             MOTION TO SUPPRESS
15                  Defendant.
                                                             (First Request)
16
17
18          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

19   TRUTANICH, United States Attorney, and MEGAN RACHOW, Assistant United States
20   Attorney, counsel for the United States of America, and RENE L. VALLADARES, Federal
21   Public Defender, and KATE BERRY, Assistant Federal Public Defender, counsel for
22   HASEEB MALIK, to extend the time in which the Defendant’s Reply to Government’s
23   Response in Opposition of Motions to Suppress [ECF No. 45] from April 3, 2019, to April 17,
24   2019. This is the first request for an extension for time to file reply. The Motion hearing is
25   scheduled for April 25, 2019.
26           Counsel for Mr. Malik is scheduled to be in a jury trial on another case before Judge
     McKibben on April 10, 2019 – April 12, 2019. Defense counsel also has three sentencing
 1   hearings scheduled the week of April 8, 2019. Defense counsel is respectfully requesting
 2   additional time to reply to the response to the government’s motion. The additional time is
 3   requested mindful of the Motion Hearing date of April 25, 2019, the exercise of due diligence,
 4   in the interests of justice, and not for any purpose of delay.
 5
 6       DATED this 1st day of April, 2019.
 7
 8       RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
         Federal Public Defender                           United States Attorney
 9
10       /s/ KATE BERRY                                     /s/ MEGAN RACHOW
     By:____________________________                   By:_____________________________
11
       KATE BERRY                                          MEGAN RACHOW
12     Assistant Federal Public Defender                   Assistant United States Attorney
       Counsel for HASEEB MALIK                           Counsel for the Government
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                                                ORDER
 2          Based upon the foregoing stipulation between the parties, IT IS HEREBY ORDERED
 3   that Defendant Malik shall file a Reply to Plaintiff’s Response in Opposition [ECF No. 45] to
 4   Defendant’s Motion to Suppress [ECF No. 41] by Wednesday, April 17, 2019.
 5          IT IS SO ORDERED.
 6                      1st day of April, 2019.
            DATED this ___
 7
 8
 9
10                                                MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
